                 Case 20-02662-7            Filed 05/27/20        Entered 05/27/20 01:29:18              Doc 3      Pg. 1 of 1




  						Five 50 Partners LLC
  						Attn.: Attorney Alex Zyman
  						550 West B Street, Suite 310
  						San Diego, CA 92101


  						Brian Hawkins
  						P.O. Box 1942
  						Borrego Springs, CA 92004


  						Niels Brock Copenhagen Business College
  						Noerre Voldgade 34
  						DK-1358 Copenhagen K
  						Denmark


  						San Diego Gas & Electric Company
  						8330 Century Park Court
  						San Diego, CA 92123


  						Vantaggio Suites
  						1736 State Street
  						San Diego, CA 92101


  						Copy Image Systems, Inc.
  						7960 Silverton Avenue, Suite 101
  						San Diego, CA 92126


  						American Legion San Diego
  						2115 Park Boulevard
  						San Diego, CA 92101




file:///G/...College/1675%20-%20CIBU%20client%20folder/Final%20Filing%2027052020/Creditor-List.CIBU.Chapter-7.tt.05272020.txt[27-05-2020 10:27:32]
